 1                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 2                                    AT TACOMA

 3
     DEWAUN JAMES SWAN,                                CASE NO. C18-5310 BHS
 4                           Plaintiff,                ORDER ADOPTING REPORT
             v.                                        AND RECOMMENDATION
 5
     PIERCE COUNTY JAIL, et al.,
 6
                             Defendant.
 7

 8
             This matter comes before the Court on the Report and Recommendation (“R&R”)
 9
     of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 13. The Court
10
     having considered the R&R and the remaining record, and no objections having been
11
     filed, does hereby find and order as follows:
12
             (1)   The R&R is ADOPTED;
13
             (2)   Plaintiff’s complaint, Dkt. 11, is DISMISSED without prejudice; and
14
             (3)   The Clerk is directed to send to send copies of this Order to plaintiff, to
15
                   Magistrate Judge Theresa L. Fricke, and to any other party that has
16
                   appeared in this action.
17
             Dated this 14th day of November, 2018.
18

19

20
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge
21

22


     ORDER
